Cochran,
J., delivered the opinion of this Court:
This case was commenced by a petition of the appellees, filed in the Orphans’ Court for Montgomery county, against the appellant, as executor of Otho Magruder, which states that the appellant’s testator had been administrator on the estate of one Zadoc Magruder, and as such, received and retained in his hands the sum of $600, as shown by an account passed in the Orphans’ Court in 1848; that afterwards, in 1854, he received and retained a further sum of $235.95, with the interest then due thereon; that these sums had never been accounted for, nor distributed in his lifetime, nor since, by his executor, and that the petitioners, as sole heirs at law of Zadoc Magruder, are entitled to receive and have the same; and then prays an answer under oath; that the appellant may be compelled to pass an account of the estate of Zadoc, charging his testator with the above mentioned sums; and that the same may bo paid to the petitioners, after deducting all proper allowances.
*288(Decided July 8th, 1865.)
In our opinion, the case presented hy this petition, is clearly within the purview of sec. 11, Art. 93, Code Public General Laws, which declares, that “the administrator of a deceased administrator, who shall die before an ’account of his administrator hath been rendered, shall render an account, showing the amount of assets received, and the payments made hy his decedent,” &c., and this provision is made to embrace the case of an executor of a deceased administrator by sec. 4, Art. 1. Assuming the case to be, as stated in the petition, the appellant is hound hy these provisions of the Code, to pass the account called for by the appellees; and hy secs. 230, 23J, the Orphans’ Court have full power to compel him to perform that duty. In such a case as this, .the mere lapse of time raises no pre7 sumption against the jurisdiction of that Court to hear and determine the matter in dispute, nor of an accounting and settlement that can he availed of by the appellant as a bar to the claim asserted hy the appellees. We think the oi'der of the Court below, overruling the pleas of the appellant, and directing him to answer the petition under oath, was correct, and shall therefore affirm it, with costs to the appellees, and remand the cause.

Order affirmed and cause remanded.